DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seling et al. (US 2015/0034682) in view of Stoll, III (US 4,114,779) and Matthews et al. (US 5,489,041).
Regarding claims 1, 8 and 15, Seling discloses a threaded valve including: a valve housing 2 (of PET; see fig. 17 and paragraph 40), a longitudinally moving assembly (outlet valve 3 within; see figs. 1 and 17) concentrically disposed in the valve housing 2 (see fig. 17), the moving assembly 3 movable from a closed position to an open positon by a user (see figs. 1 and 17, and paragraphs 7, 8 and 31), threads 
With further respect to claims 1, 8 and 15, it is noted that Seling discloses wherein the connection between the housing and container is non-detachable, wherein the container and housing include locking formations that prevent rotation (see paragraph 48). However, Seling is silent to the teaching of a plurality of pawl or ratchets disposed on and extending outwardly from the housing above the threads. 
Stoll teaches a threaded “housing” 20 suitable for threadable onward attachment onto a complementary neck 14 of an outer container 10 (see fig. 3), wherein the connection between the “housing” 20 and container neck 14 includes locking formations 22, 17 that prevent rotation; the locking formations including a plurality of pawls or ratchets 22 disposed on and extending outwardly from the “housing” 20 above the threads 18 and are spaced apart from the threads 18 in an axial direction (see figs. 3 and 4), the pawls or ratchets 22 allowing onward rotation onto the complementary container neck 14 and impeding rotational detachment of the “housing” 20 therefrom, via engagement with complementary pawls or ratchets 17 (see fig. 4 and   col. 3, lines 63-68).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Seling with locking formations (a plurality of pawl or ratchets disposed on and extending outwardly from the housing above the threads, which engage complementary pawls or ratchets on the container neck), as taught by Stoll, in order to provide a non-detachable connection between the container and housing (as desired by Seling), preventing disassembly, 
With respect to the limitation of “one or more blades configured to be engaged to thread said valve onto the container” in claim 1; “a plurality of blades configured to allow for rotation of said threaded valve onto the complementary neck” in claim 8; and “a plurality of blades configured to be engaged to rotationally attach the threaded valve to the complementary neck” in claim 15. It is noted that Seling discloses a plurality of “blades” 12 (see fig. 17) capable of being engaged to thread the valve onto the container. However, to expedite prosecution  Matthews is further cited for the teaching of providing a housing 6 including threads 36 for attachment onto a complementary neck 4 of an outer container, to include “blades” (projections adjacent grooves 39)  to facilitate the threaded attachment of the housing to the complementary neck (see figs. 2 and 6, and col. 6, lines 1-5). 
Thus, one of ordinary skill in the art would recognize that the known option of providing a plurality of blades (projections adjacent recesses), involves only routine skill in the art, for the predictable result of providing means for facilitating the threaded attachment of the housing to the complementary neck.
Regarding claim 19, Seling further discloses wherein the threads include exterior threads for internally threading onto the complementary neck 32 of the outer container (see fig. 17).
Regarding claim 20, Seling further discloses a plurality of blades 12 radially and concentrically joining the housing 4 and the moving assembly (outlet valve 3; see fig. 17). 
Claims 2, 4, 6, 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Seling et al. (US 2015/0034682) in view of Stoll, III (US 4,114,779) and Matthews et al. (US 5,489,041) as applied to claims 1 and 8 above, further in view of Stull (US 4,281,778).
Regarding claim 2, 4, 6, 7 and 9-12, it is noted that Stoll discloses that two diametrically opposed pawls are disclose, however other numbers could likewise be employed. However, the combination of Seling, Stoll and Matthews is silent to the explicit teaching of the pawls or ratchets being equally circumferentially spaced; comprising at least three equally sized pawls; and circumscribing the housing.
Stull teaches a locking formations between a “housing” 20 and container neck 12 which includes a plurality of pawls or ratchets 32 disposed thereon for allowing onward rotation of the housing onto a complementary neck 12 and impeding rotational detachment therefrom (see figs. 1-3), wherein the at least one pawl or ratchet 32 maybe a plurality of pawls or ratchets (i.e. at least three equally sized pawls) equally circumferentially spaced providing satisfactory locking retention (see fig. 3, and col. 4, lines 33-46). Stull teaches that while the exact number of pawls or ratchets is not critical, it has been found that a series of close-spaced pawls or ratchets 32 will provide satisfactory locking characteristics, even when used with a container neck 12 having considerably fewer pawls or ratchets (see col. 4, lines 33-42).
Thus, one of ordinary skill in the art would recognize that the known option of providing comprising at least three equally sized pawls, and the pawls or ratchets being equally circumferentially spaced; involves only routine skill in the art, for the predictable result of providing satisfactory locking retention, impending detachment.  

With further respect to claim 6, it is noted that both Seling and Matthews disclose wherein the plurality of “blades” radially and concentrically join the housing and the moving assembly (see fig. 17 of Seling, and fig. 2 of Matthews).
With further regards to claim 7, with respect to the limitation “said first plurality being greater than said second plurality”, it is noted that as stated above, Stull discloses wherein the exact number of pawls or ratchets that is employed is not critical (see col. 4, lines 33-46). Thus, the first plurality of ratchets of the combination of Seling, Stoll, Matthews and Stull may be greater than a second plurality of blades. Furthermore, it is noted that since applicant has not disclosed that said first plurality being greater than said second plurality solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality to said first plurality being greater than said second plurality, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Response to Arguments
Applicant's arguments filed 06/10/2021 have been fully considered but they are not persuasive. In response to applicant’s argument that the combination of cited references fail to teach, disclose or suggest one or more blades or plurality of blades .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Magley (US 4,785,963) shows another housing with “blades” 49 to facilitate the threaded attachment of a housing to a complementary neck (see figs. 4 and 5). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.N/Examiner, Art Unit 3754
               



/Vishal Pancholi/Primary Examiner, Art Unit 3754